 


114 HR 1764 IH: United States Chief Technology Officer Act
U.S. House of Representatives
2015-04-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 1764 
IN THE HOUSE OF REPRESENTATIVES 
 
April 14, 2015 
Mr. Loudermilk (for himself, Mr. Smith of Texas, Mr. Sensenbrenner, Mr. Johnson of Ohio, Mr. Bridenstine, and Mrs. Comstock) introduced the following bill; which was referred to the Committee on Oversight and Government Reform, and in addition to the Committee on Science, Space, and Technology, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To provide for the designation of the United States Chief Technology Officer. 
 
 
1.Short titleThis Act may be cited as the United States Chief Technology Officer Act.  2.United States Chief Technology OfficerTitle II of the National Science and Technology Policy, Organization, and Priorities Act of 1976 (42 U.S.C. 6611 et seq.) is amended by adding at the end the following new section: 
 
210.United States Chief Technology Officer 
(a)AppointmentThe President may appoint a United States Chief Technology Officer. Not later than 1 year after the date of enactment of the United States Chief Technology Officer Act, such officer shall be the Associate Director for Technology and Innovation of the Office of Science and Technology Policy. (b)DutiesThe duties of the United States Chief Technology Officer should include— 
(1)advising the President and the Director of the Office of Science and Technology Policy on Federal information systems, technology, data, and innovation policies and initiatives; (2)promoting an improved exchange of information among the Federal Government, the public, and Congress; 
(3)promoting the use of innovative technological approaches across the Federal Government to ensure a modern information technology infrastructure; (4)working with the Chief Technology Officers and Chief Information Officers of all Federal agencies to ensure the use of best technologies and security practices for information systems; 
(5)establishing a working group with such Officers to exchange best practices about information systems;  (6)promoting transparency and accountability across the Federal Government for all technological implementation by working with agencies to ensure that each arm of the Federal Government, including the executive branch, makes its records open and accessible; 
(7)promoting security and privacy protection policies for all Federal information technology systems that are consistent with Federal law, regulations, and current best practices; (8)promoting technological interoperability of key Government functions; 
(9)in consultation with the Office of Management and Budget, providing an annual report to the President, the Director of the Office of Science and Technology Policy, and Congress on the current state of information systems of all Federal agencies, including— (A)the status of information systems, including potential technology and security concerns about these information systems in all Federal agencies; 
(B)a review of all Federal websites with third-party embedded tools that— (i)identifies each embedded tool, who it belongs to, and the data it collects; and 
(ii)addresses effects on cybersecurity and consumer privacy, including whether each website provides prominent notice to consumers about the presence of the tool and whether the consumer may opt-out of the tool; (C)the amount of money being spent on various technologies; and 
(D)technology recommendations and best practices; and (10)such other functions and activities as the President and Director of the Office of Science and Technology Policy may assign. 
(c)ReportIn the absence of a United States Chief Technology Officer or an Associate Director for Technology and Innovation of the Office of Science and Technology Policy, the Director of the Office of Science and Technology Policy shall be responsible for providing the report required under subsection (b)(9)..   